 

Exhibit 10.1

 

Execution Version



 

PURCHASE AND SALE AGREEMENT

 

DATED AS OF APRIL 27, 2017

 

BY AND BETWEEN

 

ENBRIDGE ENERGY PARTNERS, L.P.

 

AND

 

ENBRIDGE ENERGY COMPANY, INC.

 

 

 

 

TABLE OF CONTENTS

 

Page

Article I. Defined Terms; Construction 2     Section 1.1   Definitions. 2
Section 1.2   Interpretation 5     Article II. PURCHASE AND SALE OF THE SUBJECT
INTERESTS; CLOSING 6     Section 2.1   Purchase and Sale of the Subject
Interests. 6 Section 2.2   Closing 7     Article III. Representations OF SELLER
7     Section 3.1   Representations of Seller 7     Article IV. Representations
and Warranties of BUYER 8     Section 4.1   Representations of Buyer 8    
Article V. Additional Covenants and Agreements 9     Section 5.1   Cooperation
and HSR Filing. 9 Section 5.2   Repayment of Series 1 Preferred Unit Payment
Deferral. 10 Section 5.3   Conduct of Business 10 Section 5.4   Fees and
Expenses 11 Section 5.5   Termination of Certain Agreements. 11 Section
5.6   MEP Credit Agreement. 11     Article VI. Conditions TO Closing 12    
Section 6.1   Conditions to Obligations of the Parties 12 Section
6.2   Conditions to Obligations of Seller 12 Section 6.3   Conditions to
Obligations of Buyer 12     Article VII. Termination 13     Section
7.1   Termination 13 Section 7.2   Effect of Termination 13     Article VIII.
Miscellaneous 13     Section 8.1   Survival; Indemnity. 13 Section
8.2   Amendment or Supplement 14 Section 8.3   Extension of Time, Waiver, Etc.
14 Section 8.4   Assignment 14 Section 8.5   Counterparts 14

 



i 

 

 

Section 8.6   Entire Understanding; No Third-Party Beneficiaries 14 Section
8.7   Governing Law; Jurisdiction; Waiver of Jury Trial 15 Section 8.8   Notices
16 Section 8.9   Severability 17 Section 8.10   Non-Recourse 17

 



ii 

 

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT, dated as of April 27, 2017 (this “Agreement”),
is by and between Enbridge Energy Partners, L.P., a Delaware limited partnership
(“EEP” or “Seller”), and Enbridge Energy Company, Inc., a Delaware corporation
(“EECI” or “Buyer”). Certain capitalized terms used in this Agreement are
defined in Article I.

 

W I T N E S S E T H:

 

WHEREAS, Buyer is party to that certain Agreement and Plan of Merger, dated as
of January 26, 2017 (the “Merger Agreement”), by and among Buyer, Enbridge
Holdings (Leather) L.L.C., a Delaware limited liability company and wholly owned
subsidiary of Buyer (“Merger Sub”), Midcoast Energy Partners, L.P., a Delaware
limited partnership (“MEP”), and Midcoast Holdings, L.L.C., a Delaware limited
liability company and the general partner of MEP (“MEP GP”), pursuant to which,
among other things, and subject to the satisfaction or waiver of the conditions
set forth therein, Merger Sub will be merged with and into MEP, with MEP
surviving the merger (the “Merger”);

 

WHEREAS, following the consummation of the Merger, Buyer will own a 48.1%
limited partner interest in MEP;

 

WHEREAS, Seller owns (i) a 48.4% limited partner interest (the “MOLP Interest”)
in Midcoast Operating, L.P., a Delaware limited partnership (“MOLP”), (ii)
1,335,056 Class A common units and 22,610,056 Class B common units representing
a 51.9% limited partner interest in MEP (the “MEP Interest”) and (iii) a 100%
membership interest in MEP GP (the “MEP GP Interest” and, together with the MOLP
Interest and the MEP Interest, the “Subject Interests”);

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Subject Interests at the Closing (as defined below) in accordance
with and subject to the terms and conditions set forth in this Agreement;

 

WHEREAS, following the Merger and the closing of the transactions contemplated
by this Agreement, Buyer will (i) directly own a 100% limited partner interest
in MEP, (ii) indirectly own a 100% limited partner interest in MOLP and (iii)
directly own a 100% membership interest in MEP GP;

 

WHEREAS, the parties are entering into this Agreement as a result of a strategic
review process undertaken by EEP, and the transactions contemplated by this
Agreement are part of several restructuring transactions being entered into on
the date hereof by and between the parties and/or their respective affiliates
designed to improve EEP’s business risk profile and strengthen its financial
condition;

 

WHEREAS, a special committee of independent directors (the “Special Committee”)
of the Board of Directors of Enbridge Energy Management, L.L.C. (the “Board of
Directors of EEM”), as delegate of EECI, the general partner of EEP, has
previously (i) received an opinion (the “Fairness Opinion”) of Robert W. Baird &
Co., Inc., the financial advisor to the Special Committee, that the transactions
contemplated by this Agreement are fair, from a financial point of view, to
Seller and to the unaffiliated common unitholders of Seller (collectively, the
“Public Unitholders”); (ii) after an evaluation of, among other things, the
Fairness Opinion and the proposed terms and conditions of this Agreement and the
transactions contemplated hereby, determined that the transactions contemplated
by this Agreement are fair and reasonable to EEP, including the Public
Unitholders; and (iii) unanimously recommended that the Board of Directors of
EEM approve this Agreement and the transactions contemplated hereby;

 





 

 

WHEREAS, subsequently, the Board of Directors of EEM has approved this Agreement
and the transactions contemplated hereby upon the terms and conditions set forth
herein; and

 

WHEREAS, the respective parties have taken or caused to be taken all limited
liability company or corporate action, as the case may be, required to approve
this Agreement and the transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound,
the parties agree as follows:

 

Article I.

Defined Terms; Construction

 

Section 1.1            Definitions.

 

(a)                As used in this Agreement, the following terms have the
meanings ascribed thereto below:

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise; provided, however, that,
except where otherwise expressly provided, for the purposes of this Agreement,
(a) Seller and its Subsidiaries shall not be considered an Affiliate of Buyer
and (b) Buyer and its Subsidiaries shall not be considered an Affiliate of
Seller or any of its Subsidiaries.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Antitrust Laws” means the Sherman Act of 1890, as amended, the Clayton
Antitrust Act of 1914, as amended, the HSR Act, the Federal Trade Commission Act
of 1914, as amended, in each case including the rules and regulations
promulgated thereunder, and all other applicable Laws issued by a Governmental
Authority that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition.

 

“Board of Directors of EEM” has the meaning set forth in the Recitals.

 



 2 

 

 

“Business Day” means a day except a Saturday, a Sunday or other day on which the
banks in the city of Houston, Texas are authorized or required by applicable Law
to be closed.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“EECI” has the meaning set forth in the Preamble.

 

“EEP” has the meaning set forth in the Preamble.

 

“EEP Credit Facilities” means collectively, (i) the Credit Agreement, dated
September 26, 2011, between EEP, as Borrower, and Bank of America, N.A., as
Administrative Agent and the other lenders party thereto, as amended; (ii) the
Credit Agreement dated as of July 6, 2012, by and among EEP, JP Morgan Chase
Bank, National Association, as administrative agent for the lenders, letter of
credit issuer, swing line lender and lender and the other lenders from time to
time parties thereto, as amended; (iii) the Credit Agreement dated as of June
26, 2016, by and among EEP and Enbridge (US); and (iv) the Credit Agreement
dated as of February 15, 2017, by and among EEP and Enbridge (US).

 

“Enbridge (US)” means Enbridge (U.S.) Inc., a Delaware corporation.

 

“Fairness Opinion” has the meaning set forth in the Recitals.

 

“Governmental Authority” means any government, court, arbitrator, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, whether federal, state, local, tribal, domestic, foreign or
multinational.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Laws” means any law, statute, constitution, fundamental principle of common
law, ordinance, rule, regulation, code, injunction, order, judgment, settlement,
ruling, decree, directive, code, writ, binding case law, governmental guideline
or interpretation having the force of law or legally enforceable requirement
issued, enacted, adopted, promulgated, implemented or otherwise put in effect by
or under the authority of any Governmental Authority.

 

“Liens” means any pledge, lien, charge, mortgage, encumbrance, option, right of
first refusal or other preferential purchase right, adverse claim and interest,
or security interest of any kind or nature whatsoever (including any restriction
on the right to vote or transfer the same, except for such transfer restrictions
of general applicability as may be provided under the Securities Act, the “blue
sky” Laws of the various States of the United States or similar Law of other
applicable jurisdictions).

 

“Material Adverse Effect” means, with respect to either Seller or Buyer, any
change, effect, event or occurrence that, individually or in the aggregate, (x)
is or would reasonably be expected to be material and adverse to the financial
position, results of operations, business or assets of Seller and its
Subsidiaries taken as a whole, or Buyer and its Subsidiaries taken as a whole,
respectively, or (y) materially impairs or delays, or could reasonably be
expected to materially impair or delay, the ability of Seller or Buyer,
respectively, to perform its obligations under this Agreement or otherwise
materially threaten or materially impede the consummation of the transactions
contemplated by this Agreement.

 



 3 

 

 

“MEP” has the meaning set forth in the Recitals.

 

“MEP Class A Units” has the meaning set forth in Section 5.6(a).

 

“MEP Credit Agreement” means the Credit Agreement, dated as of November 13,
2013, by and among MEP, as Parent Borrower, MOLP, as Opco Borrower, Bank of
America, N.A., as administrative agent, and the other lenders party thereto, as
amended.

 

“MEP GP” has the meaning set forth in the Recitals.

 

“MEP GP Interest” has the meaning set forth in the Recitals.

 

“MEP GP LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of MEP GP, dated as of November 6, 2013.

 

“MEP Interest” has the meaning set forth in the Recitals.

 

“MEP LP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of MEP, dated as of November 13, 2013, as amended.

 

“Merger” has the meaning set forth in the Recitals.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Merger Sub” has the meaning set forth in the Recitals.

 

“MOLP” has the meaning set forth in the Recitals.

 

“MOLP Interest” has the meaning set forth in the Recitals.

 

“MOLP LP Agreement” means the Amended and Restated Agreement of Limited
Partnership of MOLP, dated as of November 13, 2013.

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
September 30, 2014, by and among MEP and the purchasers named therein.

 

“Organizational Documents” means any charter, certificate of incorporation,
articles of association, bylaws, partnership agreement, operating agreement or
similar formation or governing documents and instruments.

 

“Outside Date” has the meaning set forth in Section 7.1(b).

 



 4 

 

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.

 

“Proceeding” means any actual or threatened claim (including a claim of a
violation of Law), action, audit, demand, suit, proceeding, investigation or
other proceeding at law or in equity or order or ruling, in each case whether
civil, criminal, administrative, investigative or otherwise and whether or not
such claim, action, audit, demand, suit, proceeding, investigation or other
proceeding or order or ruling results in a formal civil or criminal litigation
or regulatory action.

 

“Public Unitholders” has the meaning set forth in the Recitals.

 

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seventh A&R Partnership Agreement” has the meaning set forth in Section 5.2.

 

“Special Committee” has the meaning set forth in the Recitals.

 

“Subject Interests” has the meaning set for in the Recitals.

 

“Subsidiary” when used with respect to any Person, means any Person of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (or, in the case of a partnership,
more than 50% of the general partner interests or, in the case of a limited
liability company, the managing member) are, as of such date, owned by such
Person or one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such party; provided, however, that, except where otherwise
expressly provided, for the purposes of this Agreement, Seller and its
Subsidiaries shall not be considered Subsidiaries of Buyer.

 

Section 1.2            Interpretation. Unless expressly provided for elsewhere
in this Agreement, this Agreement will be interpreted in accordance with the
following provisions:

 

(a)                the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent words refer to this Agreement as an entirety and
not solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used;

 

(b)               examples are not to be construed to limit, expressly or by
implication, the matter they illustrate;

 

(c)                the word “including” and its derivatives means “including
without limitation” and is a term of illustration and not of limitation;

 



 5 

 

 

(d)               all definitions set forth herein are deemed applicable whether
the words defined are used herein in the singular or in the plural and
correlative forms of defined terms have corresponding meanings;

 

(e)                the word “or” is not exclusive and has the inclusive meaning
represented by the phrase “and/or”;

 

(f)                a defined term has its defined meaning throughout this
Agreement and each exhibit to this Agreement, regardless of whether it appears
before or after the place where it is defined;

 

(g)               all references to prices, values or monetary amounts refer to
United States dollars;

 

(h)               wherever used herein, any pronoun or pronouns will be deemed
to include both the singular and plural and to cover all genders;

 

(i)                 this Agreement has been jointly prepared by the parties, and
this Agreement will not be construed against any Person as the principal
draftsperson of this Agreement or thereof and no consideration may be given to
any fact or presumption that any party had a greater or lesser hand in drafting
this Agreement;

 

(j)                 each covenant, term and provision of this Agreement will be
construed simply according to its fair meaning; prior drafts of this Agreement
or the fact that any clauses have been added, deleted or otherwise modified from
any prior drafts of this Agreement will not be used as an aid of construction or
otherwise constitute evidence of the intent of the parties and no presumption or
burden of proof will arise favoring or disfavoring any party hereto by virtue of
such prior drafts;

 

(k)               the captions of the articles, sections or subsections
appearing in this Agreement are inserted only as a matter of convenience and in
no way define, limit, construe or describe the scope or extent of such section,
or in any way affect this Agreement;

 

(l)                 any references herein to a particular Section or Article
means a Section or Article of this Agreement unless otherwise expressly stated
herein;

 

(m)             all references to days mean calendar days unless otherwise
provided; and

 

(n)               all references to time mean Houston, Texas time.

 

Article II.

PURCHASE AND SALE OF THE SUBJECT INTERESTS; CLOSING

 

Section 2.1            Purchase and Sale of the Subject Interests. Subject to
the terms and conditions of this Agreement, at the Closing, Buyer shall purchase
from Seller, and Seller shall sell, transfer and assign to Buyer the Subject
Interests in consideration of a payment by Buyer to Seller of $1,310,000,000
(the “Purchase Price”). The parties acknowledge and agree that the outstanding
borrowings under the MEP Credit Agreement and the senior notes issued pursuant
to the Note Purchase Agreement will each remain in place at MEP following the
Closing in accordance with their respective terms, and any indebtedness
outstanding under such agreements shall remain outstanding as an obligation of
MEP and the Purchase Price shall not be increased or decreased on account
thereof. At the Closing, (i) Buyer shall agree to be bound by the MEP GP LLC
Agreement and shall be admitted as the sole member of MEP GP notwithstanding
anything to the contrary in the MEP GP LLC Agreement and (ii) Buyer shall agree
to be bound by the MOLP LP Agreement and shall be admitted as a limited partner
of MOLP.

 



 6 

 

 

Section 2.2            Closing. Subject to the provisions of Article VI, the
closing (the “Closing”) of the transactions contemplated by this Agreement shall
take place at the offices of Latham & Watkins LLP, 811 Main Street, Suite 3700,
Houston, Texas 77002 at 10:00 A.M., Houston, Texas time, on the third Business
Day after the satisfaction or waiver of the conditions set forth in Article VI
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of those conditions), or at such other
place, date and time as Seller and Buyer shall agree. The date on which the
Closing actually occurs is referred to as the “Closing Date.”

 

Article III.

Representations OF SELLER

 

Section 3.1            Representations of Seller. Seller represents and warrants
to Buyer as follows:

 

(a)                Seller has all necessary entity power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Seller of this
Agreement, and the consummation by Seller of the transactions contemplated
hereby, have been duly authorized by all necessary partnership action on the
part of Seller. This Agreement has been duly executed and delivered by Seller
and, assuming due authorization, execution and delivery of this Agreement by the
other party hereto, constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(b)               The execution, delivery and performance by Seller of this
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the provisions of this Agreement will not, conflict with, or
result in any violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to any right (including a right of termination,
cancellation or acceleration of any obligation or any right of first refusal,
participation or similar right) under, or cause the loss of any benefit under,
or give rise to any right of notice, acceleration or termination under, or
result in the creation of any Lien upon any of the properties or assets of
Seller or any of its Subsidiaries under, any provision of (i) the Organizational
Documents of Seller or any of its Subsidiaries, or (ii) subject to the filings
and other matters referred to in Section 3.1(c) and Section 5.1, any Law
applicable to Seller or any of its Subsidiaries or any of their respective
properties or assets, other than, in the case of this clause (ii), any such
conflicts, violations, defaults, rights, losses or Liens that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Seller.

 



 7 

 

 

(c)                No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any Governmental
Authority is required to be obtained or made by or with respect to Seller in
connection with the execution, delivery and performance of this Agreement by
Seller or the consummation by Seller of the transactions contemplated by this
Agreement, except for (a) any filings required or advisable under the HSR Act or
any other Antitrust Law and (b) such other consents, approvals, orders,
authorizations, registrations, declarations, filings and notices, the failure of
which to be obtained or made would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Seller.

 

(d)               Seller has good and valid title to the Subject Interests, and
Seller is not a party to any contract, arrangement or commitment obligating
Seller to sell, transfer or deliver the Subject Interests, other than this
Agreement.

 

Article IV.

Representations and Warranties of BUYER

 

Section 4.1            Representations of Buyer. Buyer represents and warrants
to Seller as follows:

 

(a)                Buyer has all necessary entity power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement, and
the consummation by Buyer of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and, assuming due
authorization, execution and delivery of this Agreement by the other party
hereto, constitutes a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject, as to enforceability, to
bankruptcy, insolvency and other Laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.

 

(b)               The execution, delivery and performance by Buyer of this
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the provisions of this Agreement will not, conflict with, or
result in any violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to any right (including a right of termination,
cancellation or acceleration of any obligation or any right of first refusal,
participation or similar right) under, or cause the loss of any benefit under,
or give rise to any right of notice, acceleration or termination under, or
result in the creation of any Lien upon any of the properties or assets of Buyer
or any of its Subsidiaries under, any provision of (i) the Organizational
Documents of Buyer or any of its Subsidiaries, or (ii) subject to the filings
and other matters referred to in Section 4.1(c) and Section 5.1, any Law
applicable to Buyer or any of its Subsidiaries or any of their respective
properties or assets, other than, in the case of this clause (ii), any such
conflicts, violations, defaults, rights, losses or Liens that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Buyer.

 

(c)                No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any Governmental
Authority is required to be obtained or made by or with respect to Buyer in
connection with the execution, delivery and performance of this Agreement by
Buyer or the consummation by Buyer of the transactions contemplated by this
Agreement, except for (a) any filings required or advisable under the HSR Act or
any other Antitrust Law and (b) such other consents, approvals, orders,
authorizations, registrations, declarations, filings and notices, the failure of
which to be obtained or made would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Buyer.

 



 8 

 

 

(d)               Buyer has, and at the Closing Date will have, available to it
sources of immediately available funds sufficient to pay all amounts required to
be paid in connection with the transactions contemplated by this Agreement,
including the Purchase Price.

 

(e)                Buyer is acquiring the Subject Interests solely for its own
account for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution thereof. Buyer acknowledges that the Subject
Interests are not registered under the Securities Act of 1933, as amended, or
any state securities laws, and that the Subject Interests may not be transferred
or sold except pursuant to the registration provisions of the Securities Act of
1933, as amended or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable. Buyer is able to bear the
economic risk of holding the Subject Interests for an indefinite period
(including total loss of its investment), and has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risk of its investment.

 

(f)                Buyer has conducted its own independent investigation, review
and analysis of the business, results of operations, prospects, condition
(financial or otherwise) or assets of MOLP, MEP and MEP GP, and acknowledges
that it has been provided adequate access to the personnel, properties, assets,
premises, books and records, and other documents and data of such entities for
such purpose. Buyer acknowledges and agrees that: (i) in making its decision to
enter into this Agreement and to consummate the transactions contemplated
hereby, Buyer has relied solely upon its own investigation and the express
representations and warranties of Seller set forth in Article III of this
Agreement; and (ii) neither Seller nor any other person has made any
representation or warranty as to Seller, the Subject Interests or this
Agreement, except as expressly set forth in Article III of this Agreement.

 

Article V.

Additional Covenants and Agreements

 

Section 5.1            Cooperation and HSR Filing.

 

(a)                Subject to the terms and conditions of this Agreement,
Seller, on the one hand, and Buyer, on the other hand, shall cooperate with the
other and use (and shall cause their respective Subsidiaries to use) its
commercially reasonable efforts to (i) take, or cause to be taken, all actions,
and do, or cause to be done, all things, necessary, proper or advisable to cause
the conditions to the Closing to be satisfied as promptly as practicable and to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated hereby, including preparing and filing as promptly as
practicable and fully all documentation to effect all necessary filings,
notifications, notices, petitions, statements, registrations, submissions of
information, applications and other documents (including any required or
recommended filings under applicable Antitrust Laws), (ii) obtain promptly all
approvals, consents, clearances, expirations or terminations of waiting periods,
registrations, permits, authorizations and other confirmations from any
Governmental Authority or third party necessary, proper or advisable to
consummate the transactions contemplated hereby and (iii) defend any proceedings
challenging this Agreement or the consummation of the transactions contemplated
hereby.

 



 9 

 

 

(b)               In furtherance and not in limitation of the foregoing, (i)
each party hereto (including by their respective Subsidiaries) agrees to make an
appropriate filing (if required) of a Notification and Report Form pursuant to
the HSR Act with respect to the transactions contemplated hereby as promptly as
practicable and in any event within 15 business days after the date of this
Agreement or any later date on which the parties agree that there is an HSR
filing requirement (unless a later date is mutually agreed to by the parties
hereto) and to supply as promptly as practicable any additional information and
documentary material that may be requested by any Governmental Authority
pursuant to the HSR Act or any other Antitrust Law and use its commercially
reasonable efforts to take, or cause to be taken (including by their respective
Subsidiaries), all other actions consistent with this Section 5.1 necessary to
cause the expiration or termination of any applicable waiting periods under the
HSR Act and to obtain approvals or consents under any other applicable Antitrust
Laws as soon as practicable.

 

(c)                Each party hereto (including by their respective
Subsidiaries) agrees to use their reasonable best efforts to (i) resolve any
objections that a Governmental Authority or other Person may assert under any
Antitrust Law with respect to the transactions contemplated hereby, and (ii)
avoid or eliminate each and every impediment under any Antitrust Law that may be
asserted by any Governmental Authority with respect to the transactions
contemplated hereby, in each case, so as to enable the Closing to occur as
promptly as practicable, and including offering, accepting and agreeing to (A)
dispose or hold separate any part of Buyer’s, Seller’s or their respective
Subsidiaries’ businesses, operations or assets (or a combination thereof) or (B)
restrict the manner in which Buyer, Seller or their Subsidiaries may carry on
business in any part of the world; provided, however, that neither party hereto
(including their respective Subsidiaries) shall be required to offer, accept or
agree to the actions in clauses (A) and/or (B) if the fair market value of any
such dispositions or holdings separate of, and/or limitations or restriction on,
individually or in the aggregate exceeds $100,000,000.

 

Section 5.2            Repayment of Series 1 Preferred Unit Payment Deferral.
Subject to the terms and conditions of this Agreement, unless otherwise repaid
by Seller prior to the Closing Date, Seller shall apply $357,250,000 of the
Purchase Price to the repayment to Buyer of the Payment Deferral (as such term
is defined in the Seventh Amended and Restated Agreement of Limited Partnership
of Seller, dated as of January 2, 2015, as amended (the “Seventh A&R Partnership
Agreement”)) with respect to the Series 1 Preferred Units (as such term is
defined in the Seventh A&R Partnership Agreement).

 

Section 5.3            Conduct of Business. Except (i) as provided in this
Agreement, (ii) as required by applicable Law, (iii) as provided in the Seventh
A&R Partnership Agreement or (iv) as consented to in writing by Buyer (which
consent shall not be unreasonably withheld, conditioned or delayed), during the
period from the date of this Agreement until the Closing Date, Seller shall not,
and shall cause each of its Subsidiaries not to:

 



 10 

 

 

(a)                (i) (A) conduct MEP’s business and the business of its
Subsidiaries other than in the ordinary course, or (B) fail to use commercial
reasonable efforts to preserve intact its business organization, goodwill and
assets and maintain its rights, franchises and existing relations with
customers, suppliers, employees and business associates, except in either case
of clause (A) or (B) that could not reasonably be expected to have a Material
Adverse Effect or (ii) take any action that could reasonably be expected to have
a Material Adverse Effect, or materially delay any approvals required for, or
the consummation of, the transactions contemplated hereby; or

 

(b)               make or declare distributions to the holders of any equity
interests in MEP, other than in the ordinary course of business pursuant to
Section 5.3(a), provided that MOLP shall not make or declare distributions to
EEP at any time after the date hereof.

 

Section 5.4            Fees and Expenses. All fees and expenses incurred in
connection with the transactions contemplated hereby, including all legal,
accounting, financial advisory, consulting and all other fees and expenses of
third parties incurred by a party in connection with the negotiation and
effectuation of the terms and conditions of this Agreement and the transactions
contemplated hereby, shall be the obligation of the respective party incurring
such fees and expenses.

 

Section 5.5            Termination of Certain Agreements. During the period from
the date of this Agreement until the Closing Date, Seller and Buyer shall use
(and shall cause their respective Affiliates to use) commercially reasonable
efforts to terminate, effective as of the Closing Date, all of the agreements
listed on Schedule 5.5.

 

Section 5.6            MEP Credit Agreement.

 

(a)                From and after the date of this Agreement until the Closing
Date, upon written notice from EEP to EECI that MEP’s Total Leverage Ratio (as
defined in the MEP Credit Agreement) is reasonably expected by MEP’s management
to exceed 5.0 on the applicable reporting date under the MEP Credit Agreement
with respect to the first quarter of 2017, EECI hereby agrees to purchase, and
Seller hereby agrees to cause MEP to issue and sell to EECI, up to $300,000,000
of Class A units representing limited partner interests in MEP (“MEP Class A
Units”), at a price per MEP Class A Unit of $8.00.  The amount of MEP Class A
Units that EECI will be required to purchase pursuant to this Section 5.6(a)
will be limited to the amount necessary to cause MEP’s Total Leverage Ratio to
be less than 5.0; provided that, in EECI’s discretion, EECI may purchase and
Seller will cause MEP to issue and sell to EECI an amount of MEP Class A Units
up to the amount necessary to cause MEP’s Total Leverage Ratio to be less than
4.25, and, provided further that in no event will EECI be required to purchase
more than $300,000,000 of MEP Class A Units pursuant to this Section 5.6(a).

 

(b)               In the event that this Agreement is terminated or the
transactions contemplated by this Agreement are not otherwise consummated and
EECI has purchased MEP Class A Units pursuant to Section 5.6(a), EEP shall
promptly purchase from EECI, at a price per MEP Class A Unit of $8.00, a number
of MEP Class A Units equal to the number obtained by multiplying (x) the total
number of MEP Class A Units purchased by EECI pursuant to Section 5.6(a) and (y)
EEP’s Percentage Interest (as defined in the MEP LP Agreement) in MEP prior to
the date of any purchases of MEP Class A Units by EECI pursuant to Section
5.6(a).

 



 11 

 

 

Article VI.

Conditions TO Closing

 

Section 6.1            Conditions to Obligations of the Parties. The obligations
of each of the parties to consummate the Closing are subject to the satisfaction
of the following conditions:

 

(a)                Regulatory Approval. Any waiting period applicable to the
transactions contemplated hereby under the HSR Act shall have been terminated or
shall have expired, and any approval or consent under any other applicable
Antitrust Law shall have been obtained.

 

(b)               Merger Closing. The Merger shall have closed in accordance
with the terms of the Merger Agreement.

 

(c)                Waivers Under EEP Credit Facilities. Seller shall have
received a waiver, consent or approval, in a form mutually satisfactory to the
Parties, with respect to any and all provisions of the EEP Credit Facilities
necessary to consummate the transactions contemplated hereby.

 

Section 6.2            Conditions to Obligations of Seller. In addition to
Section 6.1, the obligations of Seller to consummate the Closing are subject to
the satisfaction of the following conditions:

 

(a)                Representations and Warranties of Buyer. The representations
and warranties of Buyer qualified as to materiality or Material Adverse Effect
set forth herein shall be true and correct in all respects, and those not so
qualified shall be true and correct in all material respects, as of the Closing
Date, as if made at and as of such time (except to the extent expressly made as
of an earlier date, in which case as of such date). Seller shall have received a
certificate signed on behalf of Buyer by an executive officer of Buyer to such
effect.

 

(b)               Performance of Obligations of Buyer. Buyer shall have
performed in all material respects all covenants and obligations required to be
performed by it under this Agreement at or prior to the Closing Date. Seller
shall have received a certificate signed on behalf of Buyer by an executive
officer of Buyer to such effect.

 

(c)                Termination of Related Party Transactions. The agreements
listed on Schedule 5.5 will have been terminated on or prior to the Closing.

 

Section 6.3            Conditions to Obligations of Buyer. In addition to
Section 6.1, the obligations of Buyer to consummate the Closing are subject to
the satisfaction of the following conditions:

 

(a)                Representations and Warranties of Seller. The representations
and warranties of Seller qualified as to materiality or Material Adverse Effect
set forth herein shall be true and correct in all respects, and those not so
qualified shall be true and correct in all material respects, as of the Closing
Date, as if made at and as of such time (except to the extent expressly made as
of an earlier date, in which case as of such date). Buyer shall have received a
certificate signed on behalf of Seller by an executive officer of Seller to such
effect.

 



 12 

 

 

(b)               Performance of Obligations of Seller. Seller shall have
performed in all material respects all covenants and obligations required to be
performed by it under this Agreement at or prior to the Closing Date. Buyer
shall have received a certificate signed on behalf of Seller by an executive
officer of Seller to such effect.

 

Article VII.

Termination

 

Section 7.1            Termination. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing
Date:

 

(a)                by the mutual written consent of Seller and Buyer; or

 

(b)               by either of Seller or Buyer if the Closing shall not have
been consummated on or before October 24, 2017 (the “Outside Date”); provided,
however, that the right to terminate this Agreement under this Section 7.1(b)
shall not be available to (i) Seller if the failure to satisfy such condition
was due to the failure of Seller to perform and comply in all material respects
with the covenants and agreements contained in this Agreement to be performed or
complied with by it prior to the Closing or (ii) Buyer if the failure to satisfy
such condition was due to the failure of Buyer to perform and comply in all
material respects with the covenants and agreements contained in this Agreement
to be performed or complied with by it prior to the Closing.

 

Section 7.2            Effect of Termination. In the event of the termination of
this Agreement as provided in Section 7.1, this Agreement shall forthwith become
null and void (other than the provisions in this Section 7.2 and Article VIII,
all of which shall survive termination of this Agreement), and, except as
otherwise provided in this Section 7.2, there shall be no liability on the part
of any of Seller or Buyer or their respective directors, officers and
Affiliates, provided, however, that no such termination shall relieve any party
hereto from any liability for any failure to consummate the transactions
contemplated hereby when required pursuant to this Agreement.

 

Article VIII.

Miscellaneous

 

Section 8.1            Survival; Indemnity. All representations and warranties
made herein shall survive the Closing Date. Seller agrees to indemnify and hold
Buyer harmless from any and all losses, damages, claims, actions and
proceedings, including any legal or other expenses, arising out of any breach of
any representation or warranty made by Seller herein. Buyer agrees to indemnify
and hold Seller harmless from any and all losses, damages, claims, actions and
proceedings, including any legal or other expenses, arising out of any breach of
any representation or warranty made by Buyer herein.

 



 13 

 

 

Section 8.2            Amendment or Supplement. This Agreement may be amended,
supplemented or modified only by a written instrument duly executed by Seller
and Buyer, provided, however, that this Agreement may not be amended, modified
or supplemented unless such amendment, modification or supplement is approved by
the Special Committee. Whenever a determination, decision, approval, consent or
agreement of the Seller is required pursuant to this Agreement (including any
determination to exercise or refrain from exercising any rights under this
Agreement) or to enforce the terms of this Agreement, such determination,
decision, approval, consent or agreement must be authorized by the Special
Committee.

 

Section 8.3            Extension of Time, Waiver, Etc. At any time prior to the
Closing Date, any party may, subject to applicable Law, (a) waive any
inaccuracies in the representations and warranties of any other party hereto,
(b) extend the time for the performance of any of the obligations or acts of any
other party hereto, (c) waive compliance by any other party hereto with any of
the agreements contained herein or, except as otherwise provided herein, waive
any of such party’s conditions or (d) make or grant any consent under this
Agreement, provided, however, that Seller shall not take or authorize any such
action without the prior approval of the Special Committee. Notwithstanding the
foregoing, no failure or delay by Seller or Buyer in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

 

Section 8.4            Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties without the prior written
consent of the other parties, except that Buyer may assign, in its sole
discretion, any of or all its rights, interests and obligations under this
Agreement to any Subsidiary of Buyer, but no such assignment shall relieve Buyer
of any of its obligations hereunder. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section 8.4 shall be null and
void.

 

Section 8.5            Counterparts. This Agreement may be executed in
counterparts (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

Section 8.6            Entire Understanding; No Third-Party Beneficiaries. This
Agreement and any certificates delivered by any party pursuant to this Agreement
(a) constitute the entire agreement and understanding, and supersede all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement and thereof and (b) shall
not confer upon any Person other than the parties hereto any rights (including
third-party beneficiary rights or otherwise) or remedies hereunder, except for,
in the case of this clause (b), the provisions of Section 8.10. Notwithstanding
anything to the contrary in this Agreement, Section 8.10 shall be for the
benefit of, and enforceable by, any financing sources or lender providing
financing in connection with the transaction contemplated hereby. Any
inaccuracies in the representations and warranties set forth in this Agreement
are subject to waiver by the parties hereto in accordance with Section 8.3
without notice or liability to any other Person. In some instances, the
representations and warranties in this Agreement may represent an allocation
among the parties hereto of risks associated with particular matters regardless
of the knowledge of any of the parties hereto. Consequently, Persons other than
the parties hereto may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date.

 



 14 

 

 

Section 8.7            Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)                This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, applicable to contracts
executed in and to be performed entirely within that State, regardless of the
Law that might otherwise govern under applicable principles of conflicts of Law
thereof. Each of the parties hereto irrevocably agrees that any legal action or
Proceeding with respect to this Agreement and the rights and obligations arising
hereunder, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each of the parties hereto consents to service of process being made upon it
through the notice procedures set forth in Section 8.8, irrevocably submits with
regard to any such action or Proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated hereby in any court other than
the aforesaid courts. Each of the parties hereto irrevocably waives, and agrees
not to assert as a defense, counterclaim or otherwise, in any action or
Proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 8.7, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable Law, any claim that (A) the suit, action or Proceeding
in such court is brought in an inconvenient forum, (B) the venue of such suit,
action or Proceeding is improper or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts. Each party hereto expressly
acknowledges that the foregoing waiver is intended to be irrevocable under the
Law of the State of Delaware and of the United States of America; provided,
however, that each such party’s consent to jurisdiction and service contained in
this Section 8.7(a) is solely for the purposes referred to in this Section
8.7(a) and shall not be deemed to be a general submission to such courts or in
the State of Delaware other than for such purposes.

 

(b)               EACH PARTY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



 15 

 

 

Section 8.8            Notices. All notices and other communications hereunder
must be in writing and will be deemed duly given if delivered personally or by
facsimile transmission, or mailed through a nationally recognized overnight
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as specified by like notice, provided, however, that notices of a change
of address will be effective only upon receipt thereof):

 

If to Seller, to:

 

Enbridge Energy Partners, L.P.

c/o Enbridge Energy Management, L.L.C.

1100 Louisiana Street, Suite 3300

Houston, Texas 77002
Attention: Corporate Secretary
Facsimile: 713-821-2229

Email: USCorporateSecretary@enbridge.com

 

with copies (which shall not constitute notice) to:

 

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston, TX 77002-6760
Attention: Michael S. Telle

Email: mtelle@velaw.com

 

If to Buyer, to:

 

Enbridge Energy Company, Inc.
1100 Louisiana St., Suite 3300

Houston, TX 77002

Attention: Corporate Secretary
Facsimile: 713-821-2229

Email: USCorporateSecretary@enbridge.com

 

with copies (which shall not constitute notice) to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention: William N. Finnegan IV
Email: bill.finnegan@lw.com

 



 16 

 

 

Notices will be deemed to have been received (x) on the date of receipt if (i)
delivered by hand or nationally recognized overnight courier service or (ii)
upon receipt of an appropriate electronic answerback or confirmation when so
delivered by fax (to such number specified above or another number or numbers as
such Person may subsequently designate by notice given hereunder only if
followed by overnight or hand delivery) or (y) on the date five Business Days
after dispatch by certified or registered mail.

 

Section 8.9            Severability. If any term or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

Section 8.10        Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, financing source, lender,
agent, attorney, representative or affiliate of any party hereto or of any of
their respective Affiliates shall have any liability (whether in contract or in
tort or otherwise) for any obligations or liabilities arising under, in
connection with or related to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

 

[Signature page follows]

 



 17 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

SELLER:

 

ENBRIDGE ENERGY PARTNERS, L.P.

     

By: Enbridge Energy Management, L.L.C.

as delegate of Enbridge Energy Company, Inc.,

its General Partner

 

  By: /s/ STEPHEN J. NEYLAND   Name: Stephen J. Neyland   Title: Vice President
- Finance

 

 

BUYER:

 

ENBRIDGE ENERGY COMPANY, INC.

 

  By: /s /MARK A. MAKI   Name: Mark A. Maki   Title: President

 

 



[Signature Page to Purchase and Sale Agreement]



 

 

 

 

Schedule 5.5

 

AGREEMENTS TO BE TERMINATED PRIOR TO CLOSING

 

 

1.Intercorporate Services Agreement, dated effective as of November 13, 2013, by
and among Enbridge Energy Partners, L.P., Midcoast Energy Partners, L.P. and
Midcoast Operating, L.P.

 

2.Financial Support Agreement, dated as of November 13, 2013, by and between
Midcoast Operating, L.P. and Enbridge Energy Partners, L.P.

 

3.Omnibus Agreement, dated as of November 13, 2013, by and among Enbridge Inc.,
Enbridge Energy Partners, L.P., Midcoast Energy Partners, L.P., Midcoast
Holdings, L.L.C., Midcoast OLP GP, L.L.C., and Midcoast Operating, L.P.

 

 



[Signature Page to Purchase and Sale Agreement]

 



 

 

